IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEXTER GIDEON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5803

THE PUBLIC DEFENDER'S
OFFICE, FIRST JUDICIAL
CIRCUIT,

     Respondent.
___________________________/

Opinion filed March 3, 2017.

Amended Petition for Writ of Mandamus -- Original Jurisdiction.

Dexter Gideon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

RAY, MAKAR, and WINSOR, JJ., CONCUR.